DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 10/20/2021.
Claims 1-4, 8, 11-19 and 21-23 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the bayonet style tabs" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2014/0227565) in view of Campau (US 2010/0323229), Gratzmuller (US 3,436,273) and Foushee (US 2011/0111274).
Addressing claim 1, Wan discloses a vent cap adaptor 1 for coupling a vent cap 3 to a battery cover 52, comprising:
	a first portion 12 configured to engage the battery cover 52; and
	a second portion 11 configured to receive and engage a vent cap 3, wherein the second portion has a cylindrical inner surface (figs. 1-2 and 5) and wherein a cylindrical opening arranged concentric relative to a central axis of the vent cap adaptor extends through an entirety of the vent cap adaptor including the first portion and the second portion (figs. 1-2 and 5).
Wan further discloses the outer surface of the first portion 12 is threaded to engage with the threaded inner surface of the vent hole 521 of the battery cover 52 [0035].

Wan is silent regarding the second portion as an arcuate outer surface, wherein a first portion has a smooth outer surface configured for a friction fit with the battery cover, the bayonet-style vent cap, a pair of radially inwardly extending bayonet tabs formed on the inner surface and wherein a surface of each of the inwardly extending bayonet tabs has a lead angle.

Campau disclose a coupling mechanism for securing the vent cap 40, having a cylindrical body (the cylindrical lower body from which the tabs 48 and 50 extend), to a cylindrical opening; wherein, the coupling mechanism includes a pair of diametrically opposed, radially outwardly extending tabs 48 (figs. 4-6) formed on an outer surface of the vent cap that engage a pair of diametrically opposed radially inwardly extending tabs 24 formed on a cylindrical inner surface of the cylindrical opening (figs. 4-6).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the known coupling mechanism for securing the vent cap to the vent cap adaptor of Wan with the known coupling mechanism that includes a pair of diametrically opposed, radially outwardly extending tabs 48 (figs. 4-6) formed on an outer surface of the vent cap that engage a pair of diametrically opposed radially inwardly extending tabs 24 formed on a cylindrical inner surface as disclosed by Campau to obtain the predictable result of securing the vent cap to the receiving cylindrical inner surface of the vent cap adaptor (Rationale B, KSR decision, MPEP 2143).  Furthermore, the push-in connection between the vent cap and the receiving cylindrical surface disclosed by Campau allows for rapid installation (Campau, [0005]), which would make it easier for one to replace the rupture plate of Wan.  Campau further discloses the surface of each of the inwardly extending bayonet tabs has a lead angle [0023].

Foushee discloses coupling a vent cap having cylindrical outer surface to the corresponding cylindrical opening of a battery cover (fig. 3); wherein, the coupling mechanism comprises corresponding threaded outer surface of the vent cap and threaded inner surface of the opening in the battery cover (fig. 16, [0044]) or a smooth outer surface of the vent cap, having greater outer diameter, that frictionally engages with the corresponding opening in the battery cover (fig. 14, [0043]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the first portion of the vent cap adaptor and opening of the battery cover of Wan by substituting the known threaded outer surface that engages with the corresponding threaded inner surface of the opening of the battery cover with the known smooth outer surface of the vent cap adaptor that frictionally engages with the corresponding opening of the battery cover as disclosed by Foushee in order to obtain the predictable result of fitting the vent cap adaptor to the opening of the battery cover (Rationale B, KSR decision, MPEP 2143).

Gratzmuller discloses a vent cap adaptor 1 with an arcuate outer surface (figs. 1-5).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the outer surface of Wan’s vent cap adaptor to have an arcuate outer surface as shown by Gratzmuller because, lacking evidence showing criticality of the claimed arcuate outer surface, modifying the shape of the outer surface of Wan’s vent cap adaptor to be arcuate as already known in the prior art would have been obvious (MPEP 2144.04, section IV. B. Changes in Shape).  Furthermore, modifying the outer surface of Wan’s vent cap adaptor to be arcuate would not affect is ability to engaging the vent cap to the opening of the battery cover.

Addressing claim 2, Wan is silent regarding the vent cap adaptor is formed from a plastic.  Gratzmuller discloses the vent cap adaptor is made of plastic (col. 4 line 15-21); therefore, modifying the vent cap adaptor of Wan with the plastic material disclosed by Gratzmuller would have been obvious to one of ordinary skill in the art.

Addressing claims 4 and 21, fig. 5 of Wan shows the first and second portions are annular, wherein the first portion has a diameter smaller than a diameter of the second portion and the limitation of claim 21.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2014/0227565) in view of Campau (US 2010/0323229), Gratzmuller (US 3,436,273) and Foushee (US 2011/0111274) as applied to claims 1-2, 4 and 21 above, and further in view of Mermelstein (US 3,909,302).
Addressing claim 3, Wan is silent regarding the vent cap adaptor is made of metal.

Mermelstein discloses a vent cap adaptor 20 is made of stainless steel (col. 1 ln 68).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the vent cap adaptor of Wan with the metallic material disclosed by Mermelstein in order to improve the electrolyte resistance property of the vent cap adaptor (Mermelstein, col. 1 ln 65-68).

Claims 8, 11-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2014/0227565) in view of Campau (US 2010/0323229) with further evidence provided by www.merriam-webster.com.
Addressing claims 8 and 11-14, Wan discloses a battery cover assembly (fig. 7), comprising:
a battery cover 52 including a vent portion 521, the vent port having a non-bayonet style coupling feature formed on an inner surface thereof (paragraph [0035] discloses the inner surface of the opening 521 is threaded to engage with the threaded outer surface of the vent cap adaptor; the threaded inner surface corresponds to the claimed non-bayonet style coupling feature formed on an inner surface);
a vent cap 3 including a body (fig. 3), the body having an upper portion 31 and a lower portion 33, the lower portion having a diameter (the word “diameter” is interpreted to include the definition “the length of a straight line through the center of an object or space”) smaller than a diameter of the upper portion (fig. 3 shows the straight line through the center of an object between the outer surfaces of the clip portion 33 of the lower body is smaller than the straight line through the center between the outer surfaces of the seal plate 31 that meets the claimed limitation); and
a vent cap adaptor 1 coupling the vent cap 3 to the vent port 521, wherein a cylindrical opening arranged concentric relative to a central axis of the vent cap adaptor extends through an entirety of the vent cap adaptor (figs. 1-2 and 5), and wherein the vent cap adaptor is separate from the battery cover and the vent cap.
Wan further discloses the vent cap adaptor includes a first annular portion 12 having a smaller diameter than a second annular portion 11 (figs. 1-2).

Wan is silent regarding the vent cap having a pair of bayonet style tabs extending radially outwardly from a cylindrical outer surface thereof, the lower portion including the bayonet style tabs formed thereon, wherein the pair of tabs of the vent cap are diametrically disposed from each other and the vent cap adaptor includes a pair of diametrically opposed bayonet style tabs extending radially inwardly from an cylindrical inner surface thereof.

Campau disclose a coupling mechanism for securing the vent cap 40, having a cylindrical body (the cylindrical lower body from which the tabs 48 and 50 extend), to a cylindrical opening; wherein, the coupling mechanism includes a pair of diametrically opposed, radially outwardly extending tabs 48 (figs. 4-6) formed on an outer surface of the vent cap that engage a pair of diametrically opposed radially inwardly extending tabs 24 formed on a cylindrical inner surface (figs. 4-6).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the known coupling mechanism for securing the vent cap to the vent cap adaptor of Wan with the known coupling mechanism that includes a pair of diametrically opposed, radially outwardly extending tabs 48 (figs. 4-6) formed on an outer surface of the vent cap that engage a pair of diametrically opposed radially inwardly extending tabs 24 formed on a cylindrical inner surface as disclosed by Campau to obtain the predictable result of securing the vent cap to the receiving cylindrical inner surface of the vent cap adaptor (Rationale B, KSR decision, MPEP 2143).  Furthermore, the push-in connection between the vent cap and the receiving cylindrical surface disclosed by Campau allows for rapid installation (Campau, [0005]), which would make it easier for one to replace the rupture plate of Wan.

Addressing claim 15, Wan discloses the vent cap adaptor includes threaded outer surface that engages with the threaded inner surface of the vent port; therefore, the engagement between the two threaded surfaces causes friction that corresponds to the claimed friction fit.

Addressing claim 16, please see paragraphs [0028-0029] and figs. 4-5 of Campau.

Addressing claim 22, fig. 5 of Wan discloses the claimed feature.

Addressing claims 17-18, Wan discloses a battery cover assembly, comprising:
a battery cover 52 including a vent portion 521, the vent port having a non-bayonet style coupling feature formed on an inner surface thereof (paragraph [0035] discloses the inner surface of the opening 521 is threaded to engage with the threaded outer surface of the vent cap adaptor; the threaded inner surface corresponds to the claimed non-bayonet style coupling feature formed on an inner surface);
a vent cap 3 incompatible for coupling with the vent port of the battery cover, the vent cap having a cylindrical body (the cylindrical opening 311), the vent cap including a body (fig. 3), the body having an upper portion 31 and a lower portion 33, the lower portion having a diameter smaller than a diameter of the upper portion (please see the rejection of claim 8 above); and
a vent cap adaptor 1 coupling the vent cap 3 to the vent port 521, a first portion 12 of the vent cap adaptor engaging the vent port and a second portion 11 of the vent cap adaptor receiving a lower portion of the vent cap (fig. 1), the first portion having a coupling feature formed on an outer surface thereof engaging the coupling feature of the vent port [0035];
wherein a cylindrical opening arranged concentric relative to a central axis of the vent cap adaptor extends through an entirety of the vent cap adaptor including the first portion and the second portion (figs. 1-2 and 5).

Wan is silent regarding the lower portion of the vent cap including the bayonet style tabs formed thereon, wherein the pair of tabs of the vent cap are diametrically disposed from each other, the vent cap includes a pair of diametrically opposed, radially outwardly extending tabs formed on an outer surface thereof engaging a pair of diametrically opposed radially inwardly extending tabs formed on a cylindrical inner surface of the second portion of the vent cap adaptor.

Campau disclose a coupling mechanism for securing the vent cap 40, having a cylindrical lower body (the cylindrical lower body from which the tabs 48 and 50 extend), to a cylindrical opening; wherein, the coupling mechanism includes a pair of diametrically opposed, radially outwardly extending tabs 48 (figs. 4-6) formed on an outer surface of the vent cap that engage a pair of diametrically opposed radially inwardly extending tabs 24 formed on a cylindrical inner surface (figs. 4-6).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the known coupling mechanism for securing the vent cap to the vent cap adaptor of Wan with the known coupling mechanism that includes a pair of diametrically opposed, radially outwardly extending tabs 48 (figs. 4-6) formed on an outer cylindrical surface of the lower body of the vent cap that engage a pair of diametrically opposed radially inwardly extending tabs 24 formed on a cylindrical inner surface as disclosed by Campau to obtain the predictable result of securing the vent cap to the receiving cylindrical inner surface of the vent cap adaptor (Rationale B, KSR decision, MPEP 2143).  Furthermore, the push-in connection between the vent cap and the receiving cylindrical surface disclosed by Campau allows for rapid installation (Campau, [0005]), which would make it easier for one to replace the rupture plate of Wan.

Addressing claim 19, Wan discloses the vent cap adaptor includes threaded outer surface that engages with the threaded inner surface of the vent port; therefore, the engagement between the two threaded surfaces causes friction that corresponds to the claimed friction fit.

Addressing claim 23, fig. 5 of Wan discloses the claimed feature.


Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claim 1, the Applicant’s argument is moot in view of the new references that are recited and relied on for the first time in this Office Action as necessitated by amendment.
With regard to the rejection of claim 8, the Applicant’s argument is not persuasive.  The combination of Wan in view of Campau teaches the newly added limitation “the vent port having a non-bayonet style coupling feature formed on an inner surface thereof” (this is met by the disclosure in paragraph [0035] of Wan).  The limitation “a vent cap having a pair of bayonet style stabs extending radially outwardly from a cylindrical outer surface thereof” is met when the lower portion of the vent cap 3 of Wan is modified to have the bayonet style tabs extending radially outwardly from a cylindrical outer surface as disclosed by Campau.  The limitation “the vent cap including a body, the body having an upper portion and a lower portion, the lower portion having a diameter smaller than a diameter of the upper portion” the limitation by the disclosure of Wan as discussed above.  The limitation “the lower portion including bayonet style tabs formed thereon, wherein the pair of tabs of the vent cap are diametrically disposed from each other” is met when the lower portion of Wan’s vent cap is modified to have the diametrically disposed bayonet style tabs disclosed by Campau.  The limitation “a vent cap adaptor … wherein the vent cap adaptor includes a pair of diametrically opposed bayonet style tabs extending radially inwardly from a cylindrical surface thereof” is met when the vent cap adaptor of Wan is modified to include a pair of diametrically opposed bayonet style tabs for engaging with the diametrically dispose bayonet style tabs in the vent cap as disclosed by Campau.  
The Applicant further argued that it would not have been obvious to modify the coupling feature between the vent cap adaptor and the vent cap of Wan with the bayonet style tabs of Campau because having both bayonet style tabs on the vent cap and the adaptor is new and unobvious, the limitations different are more than mere design choice.  The argument regarding nonobviousness is not persuasive for the reasons stated in previous Office Action as well as the Examiner’s Answer that was affirmed by the Board.  The modification is obvious by simply replacing a known coupling mechanism with another coupling mechanism involving bayonet style tabs that is already known in the art for coupling a vent cap to a corresponding cylindrical opening.
The Applicant further argued that it would not have been obvious to have formed bayonet style tabs on a vent cap adaptor as the battery cover would normally be adjusted to receive a new vent cap adaptor or a new battery cover would be required thus increase expenses.  The argument is not persuasive because it is unclear as to how modifying the vent cap adaptor to have the bayonet style tabs to couple with the vent cap would affect the battery cover in any way since the battery cover is not modified.  Why would the battery cover be adjusted or a new battery cover is required when nothing is done to it? The engagement and disengagement between the vent cap and the vent cap adaptor using the corresponding bayonet style tabs has nothing to do with the battery cover.
For the reasons above, Examiner maintains the position that claims 8, 11-19 and 22-23 are obvious over the disclosure of Wan in view of Campau.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/19/2022